Popal v Margulis-Ohnuma (2022 NY Slip Op 07390)





Popal v Margulis-Ohnuma


2022 NY Slip Op 07390


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


927 CA 22-00431

[*1]FARID POPAL, PLAINTIFF-APPELLANT,
vZACHARY MARGULIS-OHNUMA, DEFENDANT-RESPONDENT. 


FARID POPAL, PLAINTIFF-APPELLANT PRO SE.
GROSS SHUMAN P.C., BUFFALO (CHARLES C. SWANEKAMP OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered November 17, 2021. The order granted the motion of defendant to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court